DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,608,050 (hereinafter “Patent 050”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variant of the noted claim of Patent 050.
Regarding Claim 1, Patent 050 teaches a solid-state imaging device, comprising: a first electrode; a second electrode; and a photoelectric conversion film between the first electrode and the second electrode, wherein the photoelectric conversion film includes an organic semiconductor and an inorganic material, and a mixed state of the organic semiconductor and the inorganic material is uniform (See Patent 050, claim 1.  It is noted that “the photoelectric conversion film is a co-deposited film that includes an organic semiconductor and an inorganic material, and a volume ratio of the inorganic material in the co-deposited film is one of 70% or more or 30% or less” in claim 1 of Patent 050 is considered as claimed limitation “a mixed state of the organic semiconductor and the inorganic material is uniform”).  Furthermore, claim 1 of Patent 050 additionally teaches an insulating layer (Patent 050, claim 1).  Therefore, claim 1 of Patent 050 has a narrower scope of claim compared to claim 1 of the instant application [underlying for clarity].
Regarding Claim 2, Patent 050 teaches wherein the photoelectric conversion film is a co-deposited film (Patent 050, claim 1).  
Regarding Claim 3, Patent 050 teaches wherein a volume ratio of the inorganic material in the photoelectric conversion film is one of 70% or more or 30% or less (Patent 050, claim 1).  
Regarding Claim 5, Patent 050 teaches wherein the inorganic material has a light transmittance in a visible range, the light transmittance is at least 70%, the organic semiconductor has a light absorption rate in the visible range, and the light absorption rate is less than 30% (Patent 050, claim 2).  
Regarding Claim 6, Patent 050 teaches wherein the inorganic material has a bandgap energy of at least 3 eV (Patent 050, claim 3).  
Regarding Claim 7, Patent 050 teaches wherein the inorganic material comprises zinc sulfide (ZnS) (Patent 050, claim 4).  
Regarding Claim 8, Patent 050 teaches wherein the inorganic material comprises titanium oxide (TiO2) (Patent 050, claim 5).  
Regarding Claim 9, Patent 050 teaches wherein the organic semiconductor and the inorganic material are alternately and repetitively laminated in the photoelectric conversion film (Patent 050, claim 6).  
Regarding Claim 10, Patent 050 teaches wherein the organic semiconductor includes at least one of quinacridone, a quinacridone derivative, subphthalocyanine, or a subphthalocyanine derivative (Patent 050, claim 7).  
Regarding Claim 11, Patent 050 teaches further comprising: a first element substrate including the photoelectric conversion film; and a second element substrate including a signal processing circuit configured to process an electric signal that is photoelectrically converted in the photoelectric conversion film, wherein the first element substrate and the second element substrate are laminated (Patent 050, claim 8).  
Regarding Claim 12, Patent 050 teaches further comprising a semiconductor substrate that includes at least one photoelectric conversion element, wherein the first electrode, the photoelectric conversion film, and the second electrode are on the semiconductor substrate (Patent 050, claim 9).  

Claims 1-3 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,211,409 (hereinafter “Patent 409”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variant of the noted claim of Patent 409.
Regarding Claim 1, Patent 409 teaches a solid-state imaging device, comprising: a first electrode; a second electrode; and a photoelectric conversion film between the first electrode and the second electrode, wherein the photoelectric conversion film includes an organic semiconductor and an inorganic material, and a mixed state of the organic semiconductor and the inorganic material is uniform (See Patent 409, claim 1.  It is noted that “forming…a photoelectric conversion film by co-deposition of an organic semiconductor and an inorganic material, wherein a volume ratio of the inorganic material in the photoelectric conversion film is at least 70%, the co-deposition of the organic semiconductor and the inorganic material is by using a first deposition source for the organic semiconductor and a second deposition source for the inorganic material” in claim 1 of Patent 409 is considered as claimed limitation “a mixed state of the organic semiconductor and the inorganic material is uniform”).  Furthermore, claim 1 of Patent 409 additionally teaches a method step utilizing a partition wall during the formation of the photoelectric conversion film (Patent 409, claim 1).  Therefore, claim 1 of Patent 409 has a narrower scope of claim compared to claim 1 of the instant application [underlying for clarity].
Regarding Claim 2, Patent 409 teaches wherein the photoelectric conversion film is a co-deposited film (Patent 409, claim 1).  
Regarding Claim 3, Patent 409 teaches wherein a volume ratio of the inorganic material in the photoelectric conversion film is one of 70% or more or 30% or less (Patent 409, claim 1).  
Regarding Claim 7, Patent 409 teaches wherein the inorganic material comprises zinc sulfide (ZnS) (Patent 409, claim 2).  
Regarding Claim 8, Patent 409 teaches wherein the inorganic material comprises titanium oxide (TiO2) (Patent 409, claim 3).  
Regarding Claim 9, Patent 409 teaches wherein the organic semiconductor and the inorganic material are alternately and repetitively laminated in the photoelectric conversion film (Patent 409, claim 4).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toda et al. (US 2010/0187501 A1; hereinafter “Toda”).
Regarding Claim 1, referring to Figs. 1, 12, and related text, Toda teaches a solid-state imaging device, comprising: a first electrode (21) (paragraph 54); a second electrode (25) (paragraph 58); and a photoelectric conversion film (24) between the first electrode and the second electrode, wherein the photoelectric conversion film includes an organic semiconductor (22) and an inorganic material (23 or 26), and a mixed state of the organic semiconductor and the inorganic material is uniform (fig. 1 and paragraphs 56-57, an uniform distribution of 23 in 22). 
Regarding Claim 4, Toda teaches wherein the photoelectronic conversion film does not include ligands (paragraphs 56-57).
Regarding Claim 7, Toda teaches wherein the inorganic material (26) comprises zinc sulfide (ZnS) (paragraphs 269-270).  
Regarding Claim 11, Toda teaches further comprising: a first element substrate (31) including the photoelectric conversion film; and a second element substrate (11) including a signal processing circuit (14) configured to process an electric signal that is photoelectrically converted in the photoelectric conversion film, wherein the first element substrate and the second element substrate are laminated (fig. 1 and paragraph 51, 59).  
Regarding Claim 12, Toda teaches further comprising a semiconductor substrate (11) that includes at least one photoelectric conversion element (21, 24, and 25), wherein the first electrode, the photoelectric conversion film, and the second electrode are on the semiconductor substrate (fig. 1 and paragraph 49-58).  

Claims 1-2, 4-6, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshimoto et al. (US 2009/0165861 A1; hereinafter “Yoshimoto”).
Regarding Claim 1, referring to Fig. 1 and related text, Yoshimoto teaches a solid-state imaging device, comprising: a first electrode (102) (paragraph 50); a second electrode (106) (paragraph 63); and a photoelectric conversion film (104’) between the first electrode and the second electrode, wherein the photoelectric conversion film includes an organic semiconductor (104) and an inorganic material (105), and a mixed state of the organic semiconductor and the inorganic material is uniform (fig. 1 and paragraphs 51-56, an uniform distribution of 105 in 104). 
Regarding Claim 2, Yoshimoto teaches wherein the photoelectric conversion film is a co-deposited film (paragraph 55).  It is noted that the “co-deposited” film in claim 2 is a product-by process claim and therefore is treated according to MPEP 2113.  Even through product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Since Yoshimoto teaches the photoelectric conversion film, the claimed method (i.e., the photoelectric conversion film formed by a co-deposition step) does not distinguish from the prior art. 
Regarding Claim 4, Yoshimoto teaches wherein the photoelectronic conversion film does not include ligands (paragraphs 51-56, 104’ include only 104 and 105).
Regarding Claim 5, Yoshimoto teaches wherein the inorganic material has a light transmittance in a visible range, the light transmittance is at least 70%, the organic semiconductor has a light absorption rate in the visible range, and the light absorption rate is less than 30% (paragraphs 51-56 and see below).  
While Yoshimoto is silent about the claimed light transmittance and the light absorption rate as claimed, Yoshimoto teaches each and every limitation of claim 5 including the photoelectric conversion film including the organic semiconductor and the inorganic material, which is identical to that of the invention.  Furthermore, Yoshimoto teaches materials of the organic semiconductor and the inorganic material (paragraphs 51-56) and the ratio of the inorganic material in the photoelectric conversion film less than 60% (paragraph 57), which are substantially identical to that of the invention (paragraph 56 disclosing titanium oxide, which is  identical to that of claim 8; paragraphs 52-53 disclosing organic materials identical to that of the invention, paragraph 47; and paragraph 57 disclosing volume ratio is substantially identical to that of claim 3).  It is also noted that claim 5 does not additionally recite any structural/compositional limitation to distinguish over Toda teaching the solid-state imaging device identical to that of claim 5.  Therefore, since the structure/composition disclosed in Toda is identical to that of the claim, claimed property or function is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Regarding Claim 6, Yoshimoto teaches wherein the inorganic material has a bandgap energy of at least 3 eV (paragraph 56, a band gap of titanium oxide is greater than 3 eV). 
Regarding Claim 8, Yoshimoto teaches wherein the inorganic material comprises titanium oxide (TiO2) (paragraph 56).  
Regarding Claim 12, Yoshimoto teaches further comprising a semiconductor substrate (101) that includes at least one photoelectric conversion element (at least 102, 104’, and 106), wherein the first electrode, the photoelectric conversion film, and the second electrode are on the semiconductor substrate (fig. 1 and paragraph 50-56).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimoto.
Regarding Claim 3, Yoshimoto teaches wherein a volume ratio of the inorganic material in the photoelectric conversion film is 0.1% to 60% (paragraph 57), which is an overlapping range to that of the claim reciting “one of 70% or more or 30% or less”.  Accordingly, it would have been obvious to one of ordinary skill in the art to adjust the volume ratio, including the claimed range of the volume ratio, as a routine skill in the art to discover the optimum and/or workable range.  See MPEP 2144.05 for overlap of ranges. 
Regarding Claim 9, Yoshimoto does not explicitly disclose that the organic semiconductor and the inorganic material are alternately and repetitively laminated in the photoelectric conversion film.  Nevertheless, a layer deposition method such as atomic layer deposition (ALD) process requires a repeated deposition process of multiple nanometer thickness layers to obtain the desired layer thickness with excellent layer conformity.  Then, since Yoshimoto teaches forming the photoelectric conversion film composed of the organic semiconductor and the inorganic material and since the ALD process performs the repeated deposition process of multiple layers to obtain the desired layer thickness with excellent layer conformity, it would have been obvious to one of ordinary skill in the art that the film  composed of the organic material and the inorganic material for obtaining the photoelectric conversion film in Yoshimoto’s reference would be performed by alternate and repetitive deposition process by the ALD process in order to obtain excellent conformal layer of the photoelectric conversion film while also obtaining the desired thickness.
Regarding Claim 10, while Yoshimoto does not explicitly disclose that the organic semiconductor includes at least one of quinacridone, a quinacridone derivative, subphthalocyanine, or a subphthalocyanine derivative, quinacridone derivative and subphthalocyanine derivative are commonly known organic material utilized as the photoelectric conversion film comprising the organic material.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize quinacridone derivative and subphthalocyanine derivative as commonly known organic material for the photoelectric conversion film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829